EXHIBIT 10.1

 

US ECOLOGY, INC.

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of this __ day of
__________, 2014, by and between US ECOLOGY, INC., a Delaware corporation (the
“Company”), and [insert name of indemnitee] (“Indemnitee”).

 

WHEREAS, in order to induce Indemnitee to provide, or continue to provide,
services to the Company, the Company wishes to provide for the indemnification
of, and advancement of expenses to, Indemnitee to the maximum extent permitted
by law;

 

WHEREAS, Indemnitee and other directors, officers, employees, agents and
fiduciaries of the Company may not be willing to continue to serve in such
capacities without additional protection;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of,
Indemnitee to the fullest extent permitted by applicable law so that Indemnitee
will serve or continue to serve the Company free from undue concern that he or
she will not be so indemnified; and

 

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Company’s certificate of incorporation and
bylaws, and any resolutions adopted pursuant thereto, and this Agreement shall
not be deemed a substitute therefor, nor shall this Agreement be deemed to
limit, diminish or abrogate any rights of Indemnitee thereunder.

 

NOW, THEREFORE, in consideration for Indemnitee’s services as an officer and/or
director of the Company, the Company and Indemnitee hereby agree as follows:

 

1. Definitions. For purposes of this Section 1.1, the following terms shall have
the following meanings:

 

1.1 A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

 

(a) Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities;

 

(b) Change in Board Composition. During any period of two consecutive years (not
including any period prior to the execution of this Agreement), individuals who
at the beginning of such period constitute the Company’s board of directors, and
any new directors (other than a director designated by a person who has entered
into an agreement with the Company to effect a transaction described in
Sections 1.1(a), 1.1(c) or 1.1(d)) whose election by the board of directors or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the members of the Company’s board of directors;

 

1

 

 

c) Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;

 

(d) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and

 

(e) Other Events. Any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended, whether or not the Company is
then subject to such reporting requirement.

 

1.2 “Person” shall have the meaning as set forth in Sections 3, 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended; provided, however,
that “Person” shall exclude (i) the Company, (ii) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, and (iii) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

1.3 “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Securities Exchange Act of 1934, as amended; provided, however, that
“Beneficial Owner” shall exclude any Person otherwise becoming a Beneficial
Owner by reason of (i) the stockholders of the Company approving a merger of the
Company with another entity or (ii) the Company’s board of directors approving a
sale of securities by the Company to such Person.

 

1.4 “Corporate Status” describes the status of a person who is or was a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary of the Company or any subsidiary of the Company or of any other
Enterprise.

 

1.5 “DGCL” means the General Corporation Law of the State of Delaware.

 

1.6 “Disinterested Director” means a director of the Company who is not and was
not a party to or participant in the Proceeding in respect of which
indemnification is sought by Indemnitee.

 

1.7 “Enterprise” means the Company and any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, trustee, general partner, managing member, officer, employee,
agent or fiduciary.

 

1.8 “Expenses” include all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees and costs of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding. Expenses also include (i) Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond or other appeal bond or their equivalent, and
(ii) for purposes of Section 7.2, Expenses incurred by Indemnitee in connection
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company. Expenses, however, shall not include amounts
paid in settlement by Indemnitee or the amount of judgments or fines against
Indemnitee.

 

2

 

1.9 “Independent Counsel” means a law firm, or a partner or member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent (i) the Company
or Indemnitee in any matter material to either such party (other than as
Independent Counsel with respect to matters concerning Indemnitee under this
Agreement, or other indemnitees under similar indemnification agreements), or
(ii) any other party to or participant in the Proceeding giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.

 

1.10 “Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or proceeding, whether brought in the right of
the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, including any appeal therefrom and including without
limitation any such Proceeding pending as of the date of this Agreement, in
which Indemnitee was, is or will be involved as a party, a potential party, a
non-party witness or otherwise by reason of (i) the fact that Indemnitee is or
was a director or officer of the Company, (ii) any action taken by Indemnitee or
any action or inaction on Indemnitee’s part while acting as a director or
officer of the Company, or (iii) the fact that he or she is or was serving at
the request of the Company as a director, trustee, general partner, managing
member, officer, employee, agent or fiduciary of the Company, any subsidiary of
the Company or any other Enterprise, in each case whether or not serving in such
capacity at the time any liability or Expense is incurred for which
indemnification or advancement of expenses can be provided under this Agreement.

 

1.11 Reference to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on a person with
respect to any employee benefit plan; references to “serving at the request of
the Company” shall include any service as a director, officer, employee or agent
of the Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner he or she reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

 

2. Indemnification.

 

2.1 Third Party Proceedings. The Company shall indemnify Indemnitee in
accordance with the provisions of this Section 2.1 if Indemnitee is or was a
party or is threatened to be made a party to or a participant in any Proceeding
(other than a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe Indemnitee’s conduct
was unlawful (collectively, “Indemnifiable Amounts”).

 

3

 

2.2 Proceedings By or in the Right of the Company. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 2.2 if Indemnitee
was or is a party or is threatened to be made a party to or a participant in any
Proceeding by or in the right of the Company, any subsidiary of the Company or
any other Enterprise to procure a judgment in its favor against all
Indemnifiable Amounts, except that no indemnification shall be made under this
Section 2.2 in respect of any claim, issue or matter as to which Indemnitee
shall have been adjudged by a court of competent jurisdiction to be liable to
the Company, any subsidiary of the Company or any other Enterprise unless and
only to the extent that the Court of Chancery of the State of Delaware or the
court in which such action or suit was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnity for such
Indemnifiable Amounts which the Court of Chancery of the State of Delaware or
such other court shall deem proper.

 

2.3 Payment of Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, and without limiting any
such provision, to the extent that Indemnitee is a party to or a participant in
and is successful (on the merits or otherwise) in defense of any Proceeding or
any claim, issue or matter therein, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith. To the extent permitted by
applicable law, if Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, in defense of one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with (a) each successfully resolved
claim, issue or matter and (b) any claim, issue or matter related to any such
successfully resolved claim, issuer or matter.  For purposes of this Section
2.3, the termination of any claim, issue or matter in such a Proceeding by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.

 

2.4 Payment of Expenses of a Witness. To the extent that Indemnitee is, by
reason of his or her Corporate Status, a witness in any Proceeding to which
Indemnitee is not a party, Indemnitee shall be indemnified to the extent
permitted by applicable law against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.

 

3. Advancement of Expenses. The Company shall advance all Expenses incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of any civil or criminal Proceeding referenced in Section 2.1, 2.2 or 2.3 hereof
(but not amounts actually paid in settlement of any such Proceeding). Indemnitee
hereby undertakes to repay such amounts advanced only if, and to the extent
that, it shall ultimately be determined that Indemnitee is not entitled to be
indemnified by the Company as authorized hereby. The advances to be made
hereunder shall be paid by the Company to Indemnitee within thirty (30) days
following delivery of a written request therefor by Indemnitee to the Company
(which shall include invoices received by Indemnitee in connection with such
Expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice). Advances shall be unsecured and interest free and
shall be made without regard to Indemnitee’s ability to repay such advances.
This Section 3 shall not apply to the extent advancement is prohibited by law
and shall not apply to any Proceeding for which indemnity is not permitted under
this Agreement, but shall apply to any Proceeding referenced in Section 13.4 or
13.5 prior to a determination that Indemnitee is not entitled to be indemnified
by the Company.

 

4

 

 

4. Procedures for Notification and Defense of Claim.

 

4.1 Notification. To obtain indemnification or the advancement of
Expenses, Indemnitee shall submit to the Company, as soon as reasonably
practicable following the receipt by Indemnitee of notice thereof, a written
request, including therein or therewith, in reasonable detail, a description of
the nature of the Proceeding and the facts underlying the Proceeding, as well as
such documentation and information as is reasonably available to Indemnitee and
as is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification (which information may be supplemented during and
following the final disposition of the Proceeding). The Company shall, as soon
as reasonably practicable after receipt of such notice, advise the board of
directors that Indemnitee has requested indemnification.  Subject to Section
4.5, the failure by Indemnitee to notify the Company will not relieve the
Company from any liability which it may have to Indemnitee hereunder or
otherwise, and any delay in so notifying the Company shall not constitute a
waiver by Indemnitee of any rights, except to the extent such failure is
prejudicial to the Company.

 

4.2 Insurance. If, at the time of the receipt of a notice of a Proceeding
pursuant to the terms hereof, the Company has directors’ and officers’ liability
insurance in effect, the Company shall give prompt notice of the commencement of
the Proceeding to the insurers in accordance with the procedures set forth in
the applicable policies. The Company shall thereafter take all
commercially-reasonable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

 

4.3 Defense. With respect to any Proceeding, the Company shall be entitled to
participate in the Proceeding at its own expense and, to the extent the Company
so desires, it may assume or lead the defense thereof with counsel reasonably
satisfactory to Indemnitee; provided, in the event that (i) Indemnitee has
reasonably determined that there may be a conflict of interest between
Indemnitee and the Company in the defense of such Proceeding, (ii) after a
Change of Control (other than a Change in Control approved by a majority of the
board of directors who were directors immediately prior to such Change in
Control), the employment of counsel by Indemnitee has been approved by
Independent Counsel or (iii) the Company shall not in fact have employed counsel
to assume the defense of such Proceeding, Indemnitee shall be entitled to retain
separate counsel (but not more than one law firm plus, if applicable, local
counsel in respect of any particular claim) and the reasonable and documented
fees and expenses of such separate counsel shall be at the expense of the
Company; provided further, that the Company shall not be entitled to assume the
defense in any Proceeding brought by or on behalf of the Company. After notice
from the Company to Indemnitee of its election to assume the defense of any
Proceeding, the Company shall not be liable to Indemnitee under this Agreement
or otherwise for any Expenses subsequently incurred by Indemnitee in connection
with the defense of such Proceeding other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ legal
counsel in such Proceeding, but all Expenses related thereto incurred after
notice from the Company of its assumption of the defense thereof shall be at
Indemnitee’s expense. In any Proceeding in which the Company’s participates,
Indemnitee agrees to consult with the Company and to consider in good faith the
advisability and appropriateness of joint representation in the event that
either the Company or other indemnitees in addition to Indemnitee require
representation in connection with any Proceeding. The Company shall not be
liable to indemnify Indemnitee under this Agreement with regard to any judicial
award if the Company was not given a reasonable and timely opportunity, at its
expense, to participate in the defense of such action; provided, that the
Company’s liability hereunder shall not be excused if participation in the
Proceeding by the Company was barred by this Agreement.

 

4.4 Cooperation of Indemnitee. Indemnitee shall give the Company such
information and cooperation in connection with the Proceeding as may be
reasonably appropriate.

 

5

 

4.5 Limitation on Settlements by Indemnitee. Indemnitee shall not settle any
Proceeding (or any part thereof) without the Company’s prior written consent,
which shall not be unreasonably withheld.

 

4.6 Limitation on Settlements by Company. The Company shall not settle any
Proceeding (or any part thereof) in any manner that would impose any penalty or
limitation on Indemnitee without Indemnitee’s prior written consent, which shall
not be unreasonably withheld.

 

5. Procedures Upon Application for Indemnification.

 

5.1 Determination of Entitlement to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Section 4.1, a determination with
respect to Indemnitee’s entitlement thereto shall be made in the specific case
(i) if a Change in Control shall have occurred, by Independent Counsel in a
written opinion to the Company’s board of directors, a copy of which shall be
delivered to Indemnitee or (ii) if a Change in Control shall not have occurred,
at the discretion of the board of directors, either (A) by a majority vote of
the Disinterested Directors, even though less than a quorum of the Company’s
board of directors, (B) by a committee of Disinterested Directors designated by
a majority vote of the Disinterested Directors, even though less than a quorum
of the Company’s board of directors, (C) if there are no such Disinterested
Directors or, if such Disinterested Directors so direct, by Independent Counsel
in a written opinion to the Company’s board of directors, a copy of which shall
be delivered to Indemnitee or (D) if so directed by the Company’s board of
directors, by the stockholders of the Company. If it is determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within ten (10) days after such determination. Indemnitee shall cooperate with
the person, persons or entity making the determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) reasonably incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company, to the extent permitted by applicable law.

 

5.2 Selection of Independent Counsel. In the event the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 5.1, the Independent Counsel shall be selected as provided in this
Section 5.2. If a Change in Control shall not have occurred, the Independent
Counsel shall be selected by the Company’s board of directors, and the Company
shall give written notice to Indemnitee advising him or her of the identity of
the Independent Counsel so selected. If a Change in Control shall have occurred,
the Independent Counsel shall be selected by Indemnitee (unless Indemnitee shall
request that such selection be made by the Company’s board of directors, in
which event the preceding sentence shall apply), and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected. In either event, Indemnitee or the Company, as the case may
be, may, within ten (10) days after such written notice of selection shall have
been given, deliver to the Company or to Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 1.9 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the Person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit. If, within twenty (20) days
after the later of (i) submission by Indemnitee of a written request for
indemnification pursuant to Section 4.1 hereof and (ii) the final disposition of
the Proceeding, the parties have not agreed upon an Independent Counsel, either
the Company or Indemnitee may petition a court of competent jurisdiction for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 5.1 hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 7.1 of this Agreement,
the Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

6

 

5.3 Payment of Fees and Expenses. The Company agrees to pay the reasonable fees
and expenses of any Independent Counsel and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

 

6. Presumptions and Effect of Certain Proceedings.

 

6.1 Presumption and Burden of Proof in Favor of Indemnitee. In making a
determination with respect to entitlement to indemnification hereunder, the
person, persons or entity making such determination shall, to the fullest extent
not prohibited by law, presume that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 4.1 of this Agreement, and the Company shall, to the
fullest extent not prohibited by law, have the burden of proof to overcome that
presumption in connection with the making by such person, persons or entity of
any determination contrary to that presumption. Without limiting the foregoing,
neither (i) the failure of the Company, its board of directors, any committee or
subgroup of the board of directors, Independent Counsel or stockholders to have
made a determination that indemnification of Indemnitee is permitted under the
circumstances nor (ii) an actual determination by the Company, its board of
directors, any committee or subgroup of the board of directors, Independent
Counsel or stockholders that Indemnitee has not met the applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has or has not met the applicable standard of conduct or is not
entitled to indemnification or the advancement of Expenses. In the event that a
determination shall have been made pursuant to Section 5 of this Agreement that
Indemnitee is not entitled to indemnification (or in the event that no
determination has been made as described in clause (i) above), any judicial
proceeding or arbitration commenced pursuant to Section 7.1 shall be conducted
in all respects as a de novo trial, or arbitration, on the merits, and
Indemnitee shall not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to Section 7.1, the
Company shall, to the fullest extent not prohibited by law, have the burden of
proving Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be.

 

6.2 Effect of Certain Proceedings. The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which he or she reasonably believed to be in
or not opposed to the best interests of the Company or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that his or
her conduct was unlawful.

 

7

 

6.3 Reliance by Indemnitee. For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith to the extent
Indemnitee relied in good faith on (i) the records or books of account of the
Enterprise, including financial statements, (ii) information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties,
(iii) the advice of legal counsel for the Enterprise or its board of directors
or counsel selected by any committee of the board of directors or
(iv) information or records given or reports made to the Enterprise by an
independent certified public accountant, an appraiser, investment banker or
other expert selected with reasonable care by the Enterprise or its board of
directors or any committee of the board of directors. The provisions of this
Section 6.3 shall not be deemed to be exclusive or to limit in any way the other
circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.

 

6.4 No Imputed Knowledge. Neither the knowledge or actions of, nor the failure
to act by, any other director, officer, agent or employee of the Enterprise
shall be imputed to Indemnitee for purposes of determining the Indemnitee’s
right to indemnification under this Agreement.

 

7. Remedies of Indemnitee.

 

7.1 Adjudication and Arbitration Rights. Subject to Section 7.4, in the event
that (i) a determination is made pursuant to Section 5 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 3 or 7.3 of
this Agreement, (iii) no determination of entitlement to indemnification shall
have been made pursuant to Section 5 of this Agreement within 90 days after the
later of the receipt by the Company of the request for indemnification or the
final disposition of the Proceeding, (iv) payment of indemnification pursuant to
this Agreement is not made (A) within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification or (B) with respect to
indemnification pursuant to Sections 2.3, 2.4 and 7.3 of this Agreement, within
thirty (30) days after receipt by the Company of a written request therefor, or
(v) the Company or any other person or entity takes or threatens to take any
action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover
from, Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, Indemnitee shall be entitled to an adjudication by a court of
competent jurisdiction of his or her entitlement to such indemnification or
advancement of Expenses. Alternatively, Indemnitee, at his or her option, may
seek an award in arbitration with respect to his or her entitlement to such
indemnification or advancement of Expenses, to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association.  Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within one year following the date on
which Indemnitee first has the right to commence such proceeding pursuant to
this Section 7.1; provided, however, that the foregoing clause shall not apply
in respect of a proceeding brought by Indemnitee to enforce his or her rights
under Section 2.3 of this Agreement. The Company shall not oppose Indemnitee’s
right to seek any such adjudication or an award in arbitration in accordance
with this Agreement.

  

7.2 No Assertion of Invalidity of Agreement. To the fullest extent not
prohibited by law, the Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 7 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement. If a
determination shall have been made pursuant to Section 5 of this Agreement that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 7, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statements not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

 

8

 

7.3 Indemnification of Expenses In Actions Brought By Indemnitee. To the extent
not prohibited by law, the Company shall indemnify Indemnitee against all
Expenses that are incurred by Indemnitee in connection with any action brought
by Indemnitee for (i) indemnification or advancement of Expenses from the
Company under this Agreement, the Company’s certificate of incorporation or
bylaws, or applicable law, (ii) recovery under any directors’ and officers’
liability insurance policies maintained by the Company, or (iii) the enforcement
of this Agreement, in each case, to the extent Indemnitee is successful in such
action, and, if requested by Indemnitee, shall (as soon as reasonably
practicable, but in any event no later than sixty (60) days, after receipt by
the Company of a written request therefor) advance such Expenses to Indemnitee,
subject to the provisions of Section 8.

 

7.4 Final Disposition of Proceeding. Notwithstanding anything in this Agreement
to the contrary, no determination as to entitlement to indemnification shall be
required to be made prior to the final disposition of the Proceeding.

 

8. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amounts
incurred by Indemnitee, whether for Expenses, judgments, fines or amounts paid
or to be paid in settlement, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the events and transactions giving rise to such Proceeding; and
(ii) the relative fault of Indemnitee and the Company (and its other directors,
officers, employees and agents) in connection with such events and transactions.

 

9. Additional Indemnification Rights; Nonexclusivity.

 

9.1 Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify the Indemnitee to the fullest extent permitted by
law, notwithstanding that such indemnification is not specifically authorized by
the other provisions of this Agreement, the Company’s certificate of
incorporation, the Company’s bylaws or by statute. In the event of any change,
after the date of this Agreement, in any applicable law, statute, or rule which
expands the right of a Delaware corporation to indemnify a member of its board
of directors or an officer, such changes shall be, ipso facto, within the
purview of Indemnitee’s rights and Company’s obligations, under this Agreement.
In the event of any change in any applicable law, statute or rule which narrows
the right of a Delaware corporation to indemnify a member of its board of
directors or an officer, such changes, to the extent not otherwise required by
such law, statute or rule to be applied to this Agreement shall have no effect
on this Agreement or the parties’ rights and obligations hereunder.

 

9.2 Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s certificate of incorporation, its bylaws, any agreement, any vote of
stockholders or Disinterested Directors, the DGCL, or otherwise, both as to
action in Indemnitee’s official capacity and as to action in another capacity
while holding such office. The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity even though he may have ceased to serve in such
capacity at the time of any action, suit or other covered proceeding.

 

9

 

10. Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that in
certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying its directors and officers under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.

 

11. Officer and Director Liability Insurance. The Company shall, from time to
time, make the good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers and directors of the Company with
coverage for losses from wrongful acts, or to ensure the Company’s performance
of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. In all policies of
director and officer liability insurance, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company’s directors, if
Indemnitee is a director; or of the Company’s officers, if Indemnitee is not a
director of the Company but is an officer. Notwithstanding the foregoing, the
Company shall have no obligation to obtain or maintain such insurance if the
Company determines in good faith that such insurance is not reasonably
available, if the premium costs for such insurance are disproportionate to the
amount of coverage provided, if the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit, or if Indemnitee
is covered by similar insurance maintained by a subsidiary or parent of the
Company.

 

12. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 12. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

 

13. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

13.1 Claims Initiated by Indemnitee. Subject to Section 7.3, to indemnify or
advance Expenses to Indemnitee with respect to any Proceeding (or any part of
any Proceeding) or claims initiated or brought voluntarily by Indemnitee and not
by way of defense, against the Company or its directors, officers, employees,
agents or other indemnitees, except with respect to Proceedings brought to
establish or enforce a right to indemnification under this Agreement or any
other statute or law or otherwise as required under Section 145 of the DGCL, but
such indemnification or advancement of Expenses may be provided by the Company
in specific cases if the Board of Directors has approved the initiation or
bringing of such suit; or

 

13.2 Lack of Good Faith. To indemnify Indemnitee for any Expenses incurred by
the Indemnitee with respect to any Proceeding instituted by Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in such
Proceeding was not made in good faith or was frivolous; or

 

10

 

13.3 Insured Claims. To indemnify Indemnitee for expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes or penalties, and amounts paid in settlement) which have been paid
directly to Indemnitee by an insurance carrier under a policy of officers’ and
directors’ liability insurance maintained by the Company, except in respect of
any excess expenses or liabilities beyond the amount of payments under such
insurance; or

 

13.4 Claims Under Section 16(b). If applicable, to indemnify Indemnitee for
expenses and the payment of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute; or

 

13.5 Violation of Law. To indemnify Indemnitee (i) if a final decision by a
court having jurisdiction in the matter shall determine that such
indemnification is not lawful or (ii) with respect to any remuneration paid to
Indemnitee if it shall be determined by a final judgment or other final
adjudication that such remuneration was in violation of law; or

 

13.6 Other Claims. If applicable, to indemnify Indemnitee for any reimbursement
of the Company by Indemnitee of any bonus or other incentive-based or
equity-based compensation or of any profits realized by Indemnitee from the sale
of securities of the Company, as required in each case under the Securities
Exchange Act of 1934, as amended (including any such reimbursements that arise
from an accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act), if Indemnitee
is held liable therefor (including pursuant to any settlement arrangements); or

 

13.7 Proceedings by or in the Right of the Company. With respect to any
Proceeding by or in the right of the Company, any subsidiary of the Company or
any other Enterprise, to indemnify Indemnitee for (i) acts or omissions that
involve intentional misconduct or a knowing and culpable violation of law by
Indemnitee, (ii) acts or omissions that Indemnitee believed to be opposed to the
best interests of the Company or that involved an absence of good faith on the
part of Indemnitee, (iii) any transaction from which Indemnitee derived an
improper personal benefit, or (iv) acts or omissions that show a reckless
disregard for Indemnitee’s duty to the Company or its shareholders under the
circumstances.

 

14. Counterparts; Execution. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original. Any counterpart of
this Agreement may be delivered by facsimile transmission, with the same force
and legal effect as delivery of an originally signed copy hereof.

 

15. Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns, and shall inure to the benefit of Indemnitee and
Indemnitee’s estate, heirs, legal representatives and assigns. Without limiting
the generality of the foregoing, this Agreement shall be binding upon any direct
or indirect successor of the Company by purchase, merger or otherwise to all or
substantially all of the business or assets of the Company.

 

11

 

16. Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all court costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the court of competent jurisdiction determines that each of
the material assertions made by Indemnitee as a basis for such action were not
made in good faith or were frivolous. In the event of an action instituted by or
in the name of the Company under this Agreement or to enforce or interpret any
of the terms of this Agreement, Indemnitee shall be entitled to be paid all
court costs and expenses, including attorneys’ fees, incurred by Indemnitee in
defense of such action (including with respect to Indemnitee’s counterclaims and
cross-claims made in such action), unless as a part of such action the court
determines that each of Indemnitee’s material defenses to such action were made
in bad faith or were frivolous.

 

17. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee, on the date of such receipt, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement, or as subsequently
modified by written notice.

 

18. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.

 

19. Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware without regard to the conflict of law principles thereof.

 

20. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two (2) years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

 

21. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.

 

22. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No amendment, alteration or repeal of this Agreement
shall adversely affect any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his or her Corporate Status
prior to such amendment, alteration or repeal. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

12

 

23. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto; provided,
however, that this Agreement is a supplement to and in furtherance of the
Company’s certificate of incorporation and bylaws and applicable law.

 

24. Services of Indemnitee. In consideration of the Company’s covenants and
commitments hereunder, Indemnitee agrees to continue to serve as a director
and/or officer of the Company. However, this Agreement shall not impose any
obligation on Indemnitee or the Company to continue Indemnitee’s service to the
Company beyond any period otherwise required by law or by other agreements or
commitments of the parties, if any.

 

25. Representations and Warranties of the Company. The Company hereby represents
and warrants to Indemnitee that (a) the Company has all necessary power and
authority to enter into, and be bound by the terms of, this Agreement, and the
execution and delivery and performance of the undertakings contemplated by this
Agreement have been duly authorized by the Company and (b) this Agreement, when
executed and delivered by the Company in accordance with the provisions hereof,
shall be a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or similar laws affecting the enforcement of creditors’ rights generally.

 

26. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
under any insurance policy, provision of the Company’s certificate of
incorporation or bylaws, or otherwise of the amounts otherwise indemnifiable
hereunder; provided, in each case, that Indemnitee is not required to reimburse
the amount of such payment at a later date. The Company’s obligation to
indemnify or advance Expenses hereunder as a result of Indemnitee’s Corporate
Status with an entity other than the Company shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of Expenses
from such other entity.

 

 

[Signature Page Follows]

 

 

 

 

 

 

 

13

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

  US ECOLOGY, INC.               By:   Print Name:   Title:

 

AGREED TO AND ACCEPTED:

 

INDEMNITEE:

 

    Signature           Print Name           Title  

 

 

Address:                

 

 



14

